         Case 1:16-cr-00085-PGG Document 111 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                -against-
                                                                ORDER
 JOSUE TORRES,
                                                            16 Cr. 85 (PGG)
                            Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

                A conference regarding Defendant’s alleged violations of supervised release will

take place on July 20, 2020 at 10:30 a.m. by telephone. The parties are directed to dial 888-

363-4749 to participate, and to enter the access code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same access code.

By July 16, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov the

phone numbers that the parties will be using to dial into the conference so that the Court knows

which numbers to un-mute. The email should include the case name and case number in the

subject line.

Dated: New York, New York
            10 2020
       July ___,

                                             SO ORDERED.



                                             _________________________________
                                             Paul G. Gardephe
                                             United States District Judge
